DETAILED ACTION
This office action is in response to the amendment filed 4/20/2022.  As directed by the amendment, claims 1-2, 5, and 7-9 have been amended and no claims have been cancelled or newly added.  Thus, claims 1-10 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the endoscope" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassoul (2008/0276932) in view of Hansen et al (2016/0101254) and Esnouf (2012/0174929).
Regarding claim 1, Bassoul in figs 3-4 discloses an inflatable laryngeal mask airway (LMA) for endoscopic diagnosis and treatment, comprising a cuff (31) (laryngeal mask includes sealing inflatable pad (33) and sheet (34)) (para [0052]) and an airway tube (37) (airway tube includes a support (37) incorporating tubular structures (32 35)) (para [0059]), the airway tube (37) comprises a ventilation airway (35) (second tubular structure to ventilate (V) a patient) (para [0048]), an endoscope channel (32) (first tubular channel through which a probe (39) can be introduced (para [0048]), and because an endoscope is known to be used to intubate a patient, the first tubular channel is operable as an endoscope channel), the ventilation airway (35) comprises an ventilation inlet and an ventilation outlet (34’’) (orifice) (as shown in fig 3a, ventilation airway (35) includes a ventilation inlet opening at a proximal end and a ventilation outlet (34’’) at a distal end) (para [0052]); the endoscope channel (32) comprises an endoscope inlet and an endoscope outlet (34’) (as shown in fig 3a, endoscope channel (32) includes an endoscope inlet opening at a proximal end and an endoscope outlet (34’’) at a distal end) (para [0052]); the ventilation inlet (35) and the endoscope inlet (32) are located at one end of the airway tube (37) away from the cuff (31) (see fig 3a), the cuff (31) comprises a base body (34) (sheet) and an air bag (33) (inflatable pad connected to the base body (34) (para [0052]), and the air bag (33) surrounds an edge of the base body (34) in an annular shape (see fig 3a), the endoscope outlet (34’) is connected to a lower surface of the base body (34) and directed to a front side of the base body (34) (para [0052]), and wherein a back surface of the endoscope channel (32) is provided with an expansion port (32’) (opening) extending from the endoscope inlet to the endoscope outlet (34’) (para [0058]), the expansion port (32’) penetrates through a side wall of the endoscope channel (32) so that a shape of the endoscope channel (32’) is changeable during insertion of the endoscope into the endoscope channel (32) (section (33’) of endoscope channel (32’) is changeable as a function of the inflation state of the sealing pad (33), and therefore a shape of the endoscope channel is changeable by deflating the sealing pad (33) to allow an endoscope or probe to be released) (para [0058]), and the air bag (33) is tapered from a rear side to the front side of the base body (34) (air bag (33) is egg shaped and as shown in fig 3a is shown to be tapered from a rear side to the front side of the base body (34)) (para [0052]).
Bassoul does not disclose the cuff is fixedly connected to the airway tube.
However, Hansen teaches an inflatable laryngeal mask airway (LMA) for endoscopic diagnosis and treatment, comprising a cuff (16) (mask) and an airway tube (14) (para [0032]), wherein the cuff (16) is fixedly connected to the airway tube (14) (molded as a single piece body or formed by gluing parts together) (para [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the cuff and airway tube of Bassoul so that the cuff is fixedly connected to the airway tube as taught by Hansen, as the use of fixedly connecting a cuff to an airway tube of a laryngeal mask by molding as a single piece body or by gluing is known in the art, and it appears that the modified Bassoul’s device would perform equally well with the cuff fixedly connected to the airway tube.
The now-modified Bassoul’s device does not disclose the airway tube comprises an inflation channel; the inflation channel comprises an inflation inlet and an inflation outlet, the inflation inlet is located at one end of the airway tube away from the cuff, and the inflation outlet is connected to an air bag.
However, Esnouf teaches a laryngeal mask assembly including an airway tube (6), wherein the airway tube (6) comprises an inflation channel (24) (inflation conduit) (para [0106]); the inflation channel (24) comprise an inflation inlet (102) (spigot) (para [0130]) and an inflation outlet (inflation channel (24) is in fluid communication with interior of air bag (4), and therefore inflation outlet is on a distal portion of airway tube (6) (para [0107])), the inflation inlet (98) is located at one end of the airway tube away from the cuff (4) (located at proximal end of airway tube (6) at intermediate portion (98)) (para [0124]), and the inflation outlet is connected to an air bag (4) (para [0107]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the airway tube of modified Bassoul by providing an inflation channel; the inflation channel comprise an inflation inlet and an inflation outlet, the inflation inlet is located at one end of the airway tube away from the cuff, and the inflation outlet is connected to an air bag as taught by Esnouf so that the inflation channel is not separately formed from the rest of the laryngeal mask device, so as to provide a unitary component which makes the assembly process simpler (Esnouf, para [0046]).  The now-modified Bassoul’s device is considered to have the ventilation airway, endoscope channel, and inflation channel arranged in parallel, as all channels are arranged to pass from the proximal to the distal end of the airway tube.
Regarding claim 2, Bassoul discloses in fig 3a the ventilation outlet (34’’) penetrates upward from a lower surface of the base body (34) to an upper surface of the base body (34) (as shown in fig 3a, ventilation outlet (34’’) penetrates through base body) (see fig 3a of Bassoul).
Regarding claim 4, the modified Bassoul’s reference discloses the inflation inlet (102 of Esnouf) is a hose (laterally-extending spigot) extending outward from the airway tube (6 of Esnouf) (Esnouf, para [0124]).
Regarding claim 8, Bassoul discloses the end of the airway tube connecting to the cuff (31) is tapered from the rear end to the front end of the base body (34) (distal end base body (34) forming end of airway tube is shown in fig 3a to have a taper towards the mask portion (16) (see fig 3a of Bassoul).
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassoul, Hansen et al, and Esnouf as applied to claim 1 above, and further in view of Wight (2016/0346493).
Regarding claim 3, modified Bassoul discloses a ventilation inlet.
Modified Bassoul does not disclose the ventilation inlet is externally connected with a connecting end protruding from the end of the airway tube, and the connecting end inclines outwards away from the endoscope inlet.
However, Wight in fig 9 teaches a laryngeal mask assembly including an airway tube including a ventilation inlet including a connecting end (1) (proximal end of airway tube and a gastric inlet (12) (tubular feature) is externally connected with a connecting end protruding from the end of the airway tube, wherein the connecting end (1) inclines outwards away from the endoscope inlet (adopts an angle of 23.5 degrees between tubular feature (12) and proximal end (1) of airway tube) (para [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the endoscope inlet and connecting end of modified Bassoul by externally connecting the ventilation inlet with a connecting end protruding from the end of the airway tube, wherein the connecting end inclines outwards away from the endoscope inlet as taught by Wight in order to provide space between the openings of the endoscope inlet and the connecting end to prevent accessory devices, such as drain tubes, suction tubes, and ventilator attachments to become tangled with one another.
Regarding claim 7, Modified Bassoul discloses an airway tube.
Modified Bassoul does not disclose a middle part of the airway tube is an arc transition, and the included angle of airway tube sections on both sides of the arc transition is 80-110.
However, Wight in fig 9 teaches a laryngeal mask assembly including an airway tube having a proximal end (1) and a distal end (2), and wherein a middle part of the airway tube is an arc transition 6) (approximated curvature), wherein the included angle of airway tube sections on both sides of the arc transition is 80-110 (101 degrees) (para [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to airway tube of modified Bassoul by providing a middle part of the airway tube with an arc transition, wherein the included angle of airway tube sections on both sides of the arc transition is 80-110 (101 degrees) as taught by Wight in order to provide an included angle that corresponds to an anatomically approximated curvature of the patient (Wight, para [0041]).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassoul, Hansen et al and Esnouf as applied to claim 4 above, and further in view of Ootake et al (2018/0339121).
Regarding claim 5, modified Bassoul disclose an inflation inlet (Esnouf, para [0124]).
Modified Bassoul does not disclose at the inflation inlet there is a one-way valve with the ventilation direction directed to the inflation outlet.
However, Ootake in fig 1 teaches a cuff pressure adjusting device for an endotracheal tube including an outer connection portion (24) configured to attach to a cuff (103) (para [0044]), and an inner connection portion (22) connected to elastic hollow body (14) and provided with a one-way valve (check valve) with the ventilation direction directed to the inflation outlet (prevents air from flowing into the elastic hollow body (14) from the flow passage (20), and therefore directs air in a ventilation direction towards the inflation outlet to inflate the cuff) (para [0040]), and a pressure indicator (30) (pressure detection unit) connected between the one-way valve (at connection portion (22)) and the inflation outlet (24) (para [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the inflation inlet of modified Bassoul be provifing a cuff pressure adjusting device comprising an outer connection portion configured to attach to a cuff, an inner connection portion connected to elastic hollow body and provided with a one-way valve (check valve) with the ventilation direction directed to the inflation outlet, and a pressure indicator connected between the one-way valve and the inflation outlet as taught by Ootake in order to cuff filling mechanism to rapidly perform fine adjustment of cuff pressure (Ootake, para [0008]).
Regarding claim 6, the modified Bassoul’s reference discloses a pressure indicator (30 of Ootake) (pressure detecting unit) is connected between the one-way valve (located in connection portion (22) (para [0037])) and the inflation outlet (25 of Ootake) (para [0036]).

Allowable Subject Matter
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement for reasons for allowance: The closest prior art of the record, Bassoul, Hansen et al, and Esnouf, discloses the limitations of claim 1.  However, neither Bassoul, Hansen et al, Esnouf, or the other prior art of record, either alone or in combination, disclose the endoscope channel is internally provided with a plastic tube, and a side surface of the plastic tube is provided with an opening corresponding to the expansion port.

Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 6, third full paragraph-page 10, first paragraph of applicant’s remarks, that neither Hanson nor Esnouf disclose a back surface of the endoscope channel is provided with an expansion port extending from the endoscope inlet to the endoscope outlet, the expansion port penetrates through a side wall of the endoscope channel so that a shape of the endoscope channel is changeable during insertion of the endoscope into the endoscope channel.  However, Applicant’s argument is moot in view of Bassoul, which in fig 3a teaches a laryngeal mask including an endoscope channel (32), wherein a back surface of the endoscope channel (32) is provided with an expansion port (32’) (opening) extending from the endoscope inlet to the endoscope outlet (34’) (para [0058]), the expansion port (32’) penetrates through a side wall of the endoscope channel (32) so that a shape of the endoscope channel (32’) is changeable during insertion of the endoscope into the endoscope channel (32) (section (33’) of endoscope channel (32’) is changeable as a function of the inflation state of the sealing pad (33), and therefore a shape of the endoscope channel is changeable by deflating the sealing pad (33) to allow an endoscope or probe to be released) (para [0058]).  Therefore, modifying Bassoul’s laryngeal mask airway with teaching of Hansen and Esnouf provides a device with the limitations of claim 1.  Therefore, the rejection is maintained.
Regarding applicant’s arguments regarding the rejection of claims 3 and 5-7 on pages 10-11 of applicant’s remarks, as discussed above, because modified Bassoul discloses the limitations of claim 1, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785